DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 5/19/2021 is acknowledged.  The traversal is on the ground(s) that Examiner misidentified the special technical feature as being a mixing head comprising a mixing head section, a first bore, and at least second bore, but is rather all the limitations of claim 1 and McNeely does not disclose that special technical feature.  This is not found persuasive because the special technical feature identified in the restriction requirement as being the mixing head section, including all of its parts, the first bore, including all of its parts, and the second bore, including all of its parts.  Examiner just did not write them all out for the purpose of brevity.  As explained below in the 102 rejection, McNeely discloses all the limitations of claim 1, which Applicant argues is the special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Applicant alleges claims 1-21 read on the elected species A of figure 1.  However, claims 3-7 and 9-20 are further identified as reading on non-elected claims.  In particular, the limitation of a third bore of a third length  longer than the second length as set forth in claim 3 is shown in figures 5, 6 and 10; the plenum section as recited in claims 4, 5 and 6 is shown in figures 5 and 6; the limitation wherein a cross-sectional area of the second bore varies as recited in claim 7 is shown in figure 7; the limitation of an askew bore as recited in claims 9 and 10 is shown in figures 9A and 9b; the limitation of claim 11 is shown in figure 10; the rifle lands as recited in claim 12 is shown in figure 11; the venturi section as recited in claim 13 is shown in figure 12; the wear surface coating as recited in figure 14 is shown in figure 13; the intersecting second bores as recited in claim 15 is not shown in figure 1; the at least two  Accordingly, claims 3-7 and 9-20 are withdrawn to non-elected species embodiments.
Claims 1, 2, 8 and 21 are taken up for examination upon the elected invention and species.  Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Additionally claims 3-7 and 9-20 are also withdrawn as being directed to non-elected species embodiment and present a combination of patentably distinct features which are not depicted in the elected species figure 1. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words and the abstract does not sufficiently describe the disclosure.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first bores" in line 7 and “the at least one second bores” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Only one first bore and only one second bore have previously been recited.  The second mixing head section has not recited the limitation as having a first bore and a second bore.  Therefore, the recitation of the plurality “bores” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeely et al. (U.S. Patent No. 6,601,613)
Regarding claim 1, McNeely et al. discloses a mixing head (see figures 2, 5, 6, 8 and 10A) comprising:
a mixing head section comprising an inlet disposed on a first side thereof and an outlet disposed on a second side thereof (see marked up figures 2 and 5 below);
a first bore of a first length disposed along a longitudinal axis  through the mixing head section between the inlet and the outlet providing communication therebetween (see marked up figures 2 and 5 below); and
at least one second bore of a second length disposed through the mixing head section between the inlet and the second side providing communication therebetween, wherein the second length is longer than the first length (see marked up figures 2 and 5 below).

    PNG
    media_image1.png
    341
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    304
    media_image2.png
    Greyscale

Regarding claim 2, McNeely et al. discloses at least two mixing head sections, wherein each mixing head section comprising an abutting surface wherein the abutting surface of one of the at least two mixing head sections is a mirror image of the abutting surface of the other of the at least two mixing head sections, the abutting surfaces configured such that the first bores and the at least one second bores of the at least two mixing head sections are aligned when the at least two mixing head sections are abutted to each other (see marked up figure 2D above; column 11, lines 48-50 (single source with branched channels connect to four branched channels shown in figure 5D such that it is a mirror image mixing head section)).
Regarding claim 8, McNeely et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more cross-sectional shapes along their respective lengths from a group comprising of circles, squares, triangles, rectangles, polygons, ovals, ellipses and irregular shapes (see figures 2, 5 and 9).
Regarding claim 21, McNeely et al. discloses wherein the substances comprises one or more of gases, liquids and solids (column 4, lines 3-4).  It is noted that the material or article worked upon does not further limit apparatus claims.  See MPEP §2115.  “Expressions relating the apparatus to contents .
Claim(s) 1, 2, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilding et al. (U.S. Patent No. 5,637,469).
Regarding claim 1, Wilding et al. discloses a mixing head (figures 8 and 9; reference #10) comprising:
a mixing head section (figures 8 and 9, half section of reference #14) comprising an inlet disposed on a first side thereof (figures 8 and 9, reference #16) and an outlet disposed on a second side thereof (middle through channels 20 (see marked up figures 8 and 9 below));
a first bore of a first length disposed along a longitudinal axis  through the mixing head section between the inlet and the outlet providing communication therebetween (figures 8 and 9, reference #20 in middle); and
at least one second bore of a second length disposed through the mixing head section between the inlet and the second side providing communication therebetween, wherein the second length is longer than the first length (figures 8 and 9, reference #20 on top or bottom).

    PNG
    media_image3.png
    697
    1043
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    676
    1006
    media_image4.png
    Greyscale

Regarding claim 2, Wilding et al. discloses at least two mixing head sections, wherein each mixing head section comprising an abutting surface wherein the abutting surface of one of the at least two mixing head sections is a mirror image of the abutting surface of the other of the at least two mixing head sections, the abutting surfaces configured such that the first bores and the at least one second bores of the at least two mixing head sections are aligned when the at least two mixing head sections are abutted to each other (see marked up figures 8 and 9 above).
Regarding claim 8, Wilding et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more cross-sectional shapes along their respective lengths from a group comprising of circles, squares, triangles, rectangles, polygons, ovals, ellipses and irregular shapes (column 3, lines 20-23).
Regarding claim 21, Wilding et al. discloses wherein the substances comprises one or more of gases, liquids and solids (column 1, lines 27-37).  It is noted that the material or article worked upon does not further limit apparatus claims.  See MPEP §2115.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774